Cardamone, J.
(dissenting). In 1980 the parties were accorded dual divorces on fault grounds. Appellant wife was granted custody of the three minor children and, in accordance with a stipulation, awarded exclusive possession of the marital residence which the parties owned jointly. As a condition of her exclusive possession appellant was directed to pay all the carrying charges, including monthly mortgage payments. In addition, the judgment specifically stated that at the time the property is sold appellant will not be entitled to credit for payments of mortgage principal in excess of her pro rata share. Prior to trial the parties had stipulated that whoever was awarded custody of the children would also be entitled to exclusive possession of the marital residence and its contents during the minority of the children. Since appellant is employed and is the sole tenant in possession of the residence it is proper that she should pay the ordinary expenses associated with the property in lieu of rent. This principle was incorporated by the trial court in its order that appellant pay the necessary expenses incident to the common estate and one half the cost of capital improvements. At the time of the divorce, however, appellant and her former husband became tenants-in-common as to the marital home. The general rule between tenants-in-common is that where one of the two persons liable pays more than his share of a debt secured by a mortgage on the common property, such person is entitled to obtain contribution from the other tenant out of possession to the extent by which he paid the out-of-tenant’s share of the indebtedness (13 NY Jur, Cotenancy and Joint Ownership, § 40, p 45). This equitable rule has long been recognized by this court (see Hosford v Hosford, 273 App Div 659, 662). By directing that appellant not be credited at the time of sale for any reduction of the principal balance of the mortgage *742which she had made, the trial court and the majority in my view, violate this long-standing equitable rule (see Sterlace v Sterlace, 52 AD2d 743, 744). As it stands, the judgment unfairly penalizes appellant by forcing her to subsidize the increase in respondent’s equity in the marital residence. Accordingly, I vote to modify the judgment by deleting that part which denied appellant a credit for payments of mortgage principal in excess of appellant’s pro rata share. (Appeals from judgment of Monroe Supreme "Court — divorce, child support.) Present — Cardamone, J.P., Simons, Callahan, Moule and Schnepp, JJ.